Citation Nr: 1308491	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right thigh disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a right leg length discrepancy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  While the record reflects in-service treatment for right thigh, knee, and foot problems, no such conditions have resulted in a current disability that can be service-connected.

2.  The Veteran does not have, and has not at any point during the pendency of the claims or appeal had, a right thigh, knee, or foot disability, or a right leg length discrepancy disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thigh disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for service connection for a right leg length discrepancy have not been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in an August 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the August 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in November 2006 and October 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  These examinations were adequate because they were based on a review of the relevant medical records by examiners with appropriate expertise and, together with the rest of the evidence of record, provided sufficient information and a sound basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).  While the October 2009 VA examiner did not acknowledge review of the claims file, as discussed below, the examiner's opinions were essentially based on current clinical findings and a thorough examination, including diagnostic testing, and her conclusion was that the Veteran did not have the current disabilities for which service connection was sought, as there were no objective findings despite subjective complaints.  Thus, the lack of any review of the claims file does not significantly diminish the probative value of any such opinion.  Moreover, the examiner reviewed the service treatment records and addressed and discussed in detail the records noting in-service right thigh, right knee, and right foot disabilities.  Under these circumstances, the Board finds that the October 2009 VA examination was adequate, and that remand for additional examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

No disability at issue in this case is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that, in December 1995, the Veteran was treated for right thigh discomfort after falling, and swelling of the thigh and knee the night before; the diagnosis was right thigh strain.  In February 1996, the Veteran was treated for a corn on the bottom of her right foot and was diagnosed as having a blister of the right foot.  In March 1996, the Veteran was treated for complaints of twisting her left leg a week before, and reported bilateral knee pain, with no swelling.  On examination, the knees had no effusion and were normal in appearance.  The assessment was bilateral lateral collateral ligament (LCL) strain.  Also in March 1996, the Veteran complained of masses on the dorsal aspect of her feet for a period of three days, and having pain in the feet for two weeks.  Eccyhmosis was noted in the dorsal aspect of all metatarsal interphalangeal joints of the right foot and the Veteran was noted to have had a limping gait, guarding the right foot.  The assessment was tendonitis.  April 1996 X-rays of the right foot revealed no fractures or abnormalities and soft tissues appearing normal.  Service treatment records reflect no further treatment of the right thigh, knee or foot, and no findings or treatment related to any right leg length discrepancy.  At the time of her August 1999 examination for separation from service, the Veteran was noted to have had a normal evaluation of the lower extremities and feet, and no leg, thigh, knee or foot problems were noted.  At the time, the Veteran reported a medical history of headaches, back pain, and other medical problems, but no right leg, thigh, knee or foot problems were reported.  

July and August 2004 physical therapy notes reflect that the Veteran complained of multiple orthopedic problems, including right lower extremity pain radiating to the right lateral ankle and top of the foot.  An August 2004 note reflects that the Veteran reported that he was 100 percent better now, that a heal lift had really helped, and that she had no pain now with walking or work.  At that time, she was noted to have had no pain, and it was noted that the Veteran was treated with a right 3/8 inch heel lift.  

The report of a November 2006 VA feet examination reflects that the Veteran complained of pain when walking or working, and stated that her physical therapist uncovered a leg length difference, which established the reason for her back pain, which had previously been unknown.  The assessment was foot pain.  It was noted that the Veteran stated that pain was secondary to the wedge she wore in her shoe because of her leg length difference, and that there was a note in the physical therapy chart of a leg length difference of 3/8 of an inch.  The examiner noted, however, that this was only minimally more than the normal 1/4 inch leg length difference found in the general population, and that there had been no X-ray substantiation of the discrepancy.  X-rays of the feet revealed a small left heel spur and a normal right foot.  

A March 2006 physical therapy note reflects that the Veteran complained of right hip joint pain of one month duration with radiation to the knee.  It was noted that the Veteran was limping, and that right hip was tender to palpation and elicited by active and passive motion.  Gait and stance were normal, and the assessment was joint pain, localized in the hip.  It was noted that the Veteran had a history of leg length discrepancy.  April 2006 X-rays of the hip showed no abnormal sclerosis or osteopenia within the right hip, right hip joint space preserved, and no evidence of joint effusion within the right hip.  The impression was normal appearing right hip.  

VA treatment notes reflect that in March 2008 the Veteran presented for foot care and stated that her right leg was shorter.  On orthopedic examination, no deformities were noted, and the assessment was limb length discrepancy.  In March 2009, the Veteran reported a history of leg length discrepancy from multiple injuries while on active duty, and that she now had knee, foot, ankle, and right thigh pain.  The Veteran's appearance showed slightly antalgic gait, and the assessment was leg length discrepancy with associated leg foot and knee pain.

A May 2009 VA physical therapy assessment reflects that the Veteran complained of knee pain that started in the military and was aggravated with work after she got out.  She reported that she used to do a lot of knee bending and often it popped and hurt and sometimes swelled up.  On examination, it was noted that the Veteran's gait was minimally antalgic on the right knee joint, and palpation of the patellar tendon provoked pain as well as the superior pole of her right patella.  Knee had full range of motion.  It was noted that there was tight quadriceps on the right side, tested in full passive compared to the left side, and minimal signs of chondromalacia of the right knee.  The assessment was pain on the right knee with probable chondromalacia.  

A May 2009 VA treatment record reflects that the Veteran complained of pain in both knees and that her right leg was shorter from the knee to her ankle, as she had been told by her physical therapist who had fitted her with a right heal lift that appeared to be approximately 8-10 mm in thickness.  On examination, gait was normal, and knees appeared normal clinically with patella situated normally and no crepitus on either knee, but there was discomfort when the right patella was compressed.  The Veteran described parapatellar pain consistent with anterior knee pain as opposed to medial or lateral compartment pain, but knees had full range of motion of 0 to 135 degrees, both knees were stable to all testing, and there was no posterior tenderness. When the knees were straightened fully, the medial hamstrings were stressed, and on prone examination the Veteran had bilateral tight quadriceps.  Radiographs of the knees were normal with no acute or even chronic changes seen.  The impression was bilateral knee pain and questionable limb length inequality.  

In July 2009, the Veteran was seen for complaints of pain in both knees on examination, the patellar tendon was non-tender, and lateral knee and iliotibial band (ITB) was tender.  It was noted that range of motion to the right knee flexion had improved and that there was less tightness to ITBs, and the diagnosis was bilateral knee arthralgia.

A September 2009 orthopedic surgery note reflects that the Veteran was following up on her bilateral knee pain, and stated that therapy did not have much effect on her knees, and that she had pain in the left hip, right thigh, both knees, and ankles and feet.  The Veteran reported that she had been told that she had a limb length inequality and had been fitted with a left shoe insert with a heal lift, but that standing radiographs with marker from the hips to the ankles to evaluate for limb length inequality showed only a 4 millimeter (mm) leg length inequality.  It was noted that magnetic resonance imaging (MRI) studies of both knees showed a 3 mm cyst on the posterior horn of the medial meniscus, but that no meniscal tears were seen, and no displaced tears were seen, and that there may have been a very small posterior horn tear.  X-ray of the left knee showed a similar finding, with nonspecific cyst with some changes seen at that level.  On physical examination, the knees appeared benign with no acute changes, signs of erythema, or joint effusion.  It was noted that the area of discomfort was anteriorly, and there was no pain when the patella was subluxed medially or laterally, and knees were stable to ligamentous testing with no change in her complaints with McMurray's test on either knee.  The VA examining orthopedic surgeon stated that he discussed with the Veteran that he did not feel that the small cysts disclosed on MRI correlated with extra-articular complaints with burning and numbness sensation proximal and distal to the knee.  The examiner noted that, at the time, he discussed with the Veteran that he did not feel that arthroscopy of the knees would render any better information in the articular cartilage, given the MRIs appearing normal, especially at the patellofemoral joint.  

The report of an October 2009 VA examination reflects that the examiner indicated that the claims file had not been reviewed; however, the examiner addressed and made citation to the Veteran's service treatment records.  The Veteran reported that she had to quit a second job because she was on her feet fourteen to fifteen hours a day.  She reported that her foot arthralgia had onset during active military service, which the examiner noted was recorded in the March 1996 VA service treatment record, when she was diagnosed with bilateral feet tendonitis, and X-rays were negative.  The examiner noted that the Veteran had had a sprain when a ramp fell on the top of her feet during service, had rest for two weeks, and was diagnosed with a sprain.  The Veteran reported that, since that time, she had had pain off and on in her feet and worse over the past two years.  Subjective symptoms were daily constant reports of pain located at the arch of the bilateral feet, with no weakness or fatigability.  Regarding her bilateral knee arthralgia, the Veteran reported onset in service.  It was noted that, per her military records, the Veteran was treated in March 1996 for bilateral knee condition, diagnosed as LCL strain, and there had been conservative treatment at that time.  The Veteran reported that her current symptoms were pain located underneath the patella and intermittent instability and weakness, and that, during flare-up, she could not push down on the gas pedal.  Regarding her right hip, it was noted that in February 1999 the Veteran had been diagnosed with right hip strain.  The Veteran reported daily and constant pain, made worse by going up and down ladders.  

On physical examination, gait was normal, right hip flexion had limited pain, and there was tenderness with palpation to the anterior hip joint.  Right and left knee motion was full and all stability tests were negative.  On examination of the foot, dorsi and plantar flexion of the feet and toes were intact, with normal arch, no painful motion, edema, weakness or instability, but subjective tenderness along the mid foot to arch and metatarsophalangeal joint.  There were no functional limitations with standing or walking, no evidence of abnormal weightbearing, calluses, pes planus, or Achilles tendon misalignment.  There was no pain with manipulation.  Anterior/posterior sonogram of the hip, knee and ankle to measure limb length difference revealed no significant limb length discrepancy, with right lower extremity of 83.3 centimeters, and left lower extremity of 83.7 cm.  X-rays of the bilateral knees showed no bone or joint abnormality, MRI of the knees showed essentially normal patella and femoral joint, X-ray of the hips were unremarkable, and X-rays of the bilateral feet showed no fracture or opaque foreign body, but mild right hallux valgus, with a small left calcaneal plantar spur.  Regarding the feet, the diagnosis was bilateral feet tendonitis in active military service, resolved with no residuals and despite subjective complaint, no objective findings.  Regarding the knees the diagnosis was bilateral knee medial collateral ligament strain, resolved, with no residuals, and no objective findings despite subjective complaint.  Regarding the right thigh, the diagnosis was right thigh strain, active military service, resolved, no residuals, and no objective findings despite subjective complaint.  

In her July 2010 substantive appeal, the Veteran contended the she had been diagnosed with right foot, knee and thigh injures in service and had continued to suffer from them since leaving service, and that the disabilities had not resolved.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claims must be denied.  While the record reflects in-service treatment for right thigh, knee and foot problems, the weight of the competent and probative evidence reflects that that no such conditions have resulted in a current disability that can be service connected, or that the Veteran has a current right leg length discrepancy disability.

The most probative evidence on the question of whether the Veteran has had any current claimed disability that can be service connected is the October 2009 VA examination report.  The report contains the only medical opinions of record regarding whether the Veteran has any right thigh, knee, foot, or right leg length discrepancy disability as a result of service, and, specifically, as residual disability of her recorded in-service injuries.  While the October 2009 VA examiner stated that the claims file was not available for review, the examiner's opinions were essentially based on current clinical findings that the Veteran did not have any current disability, as there were no objective findings despite subjective complaints; thus, the lack of any review of the claims file does not significantly diminish the probative value of any such opinion.  Moreover, the examiner reviewed the service treatment records and addressed and discussed in detail the records, noting the Veteran's in-service right thigh, right knee, and right foot disabilities, but concluded that such in-service injuries had resolved and resulted in no current disabilities, which gives probative weight to her opinions.  Furthermore, the examiner based her opinions on thorough examination of the Veteran, directly addressing her claimed disabilities, which included diagnostic testing such as an anterior/posterior sonogram of the hip, knee, and ankle to measure limb length difference, which revealed no significant limb length discrepancy; X-rays of the bilateral knees showing no bone or joint abnormality; MRI of the knees showing essentially normal patella and femoral joint; unremarkable X-ray of the hips; and X-rays of the bilateral feet showing only mild right hallux valgus, with a small left calcaneal plantar spur, but no fracture or opaque foreign body.  Such extensive testing further gives probative weight to the examiner's opinions.  

Furthermore, the other evidence of record tends to support the October 2009 VA examiner's conclusions.  Findings on objective examinations, including the November 2006 VA examination, May 2009 VA treatment record, and September 2009 orthopedic surgery note reflect essentially normal objective findings with regard to the right lower extremity, with some complaints of pain and occasionally antalgic gait.  Diagnostic testing has repeatedly supported a finding of no objective disability as well, with X-rays in November 2006 showing normal right foot, March 2006 X-rays normal, May 2009 radiographs of the knees normal, and articular cartilage on September 2009 MRI of the knees appearing normal, especially at the patellofemoral joint.  

The Board notes that the Veteran, during July and August 2004 physical therapy, was noted to have had a 3/8 inch leg length difference, which resulted in subsequent diagnoses of leg length discrepancy.  However, as the November 2006 VA examination report the examiner noted that there had been no X-ray substantiation of the discrepancy, and that, in any event, this was only minimally more than the normal 1/4 inch leg length difference found in the general population.  Furthermore, both standing radiographs with marker from the hips to the ankles to evaluate for limb length inequality in September 2009, and anterior/posterior sonogram of the hip, knee, and ankle to measure limb length in October 2009, showed only 4 mm leg length discrepancy, which is less than 1/4 inch.  Thus, despite previous diagnoses, the most probative evidence of record reflects that the Veteran does not have, and has not had, a right leg length discrepancy disability that can be service connected.

The Board also notes that, other than the Veteran's complaints of pain, slightly antalgic gait has occasionally been noted, as well as tightness of the right thigh and ITB, and the May 2009 physical therapy assessment reflects that palpation of the patellar tendon provoked pain as well as the superior pole of her right patella and that the Veteran had minimal signs of chondromalacia of the right knee, and was diagnosed with probable chondromalacia.  However, the objective evidence of record, as a whole, has generally not resulted in any diagnosed disability that can be service connected.  With regard to the probable chondromalacia diagnosis, again, the October 2009 VA examination report reflects that X-rays of the bilateral knees showed no bone or joint abnormality, and MRI of the knees showed essentially normal patella and femoral joint.  The Board finds that these objective diagnostic studies, upon which a conclusion of no current knee disability was based, are more probative than the findings of possible chondromalacia.

The Board further notes the September 2009 orthopedic surgery note, reflecting that MRI studies of the knees showed a 3 mm cyst on the posterior horn of the medial meniscus, but that no meniscal tears were seen, and no displaced tears were seen, that there may have been a very small posterior horn tear, and that X-ray of the left knee showed a similar finding with nonspecific cyst with some changes seen at that level.  However, the examining VA orthopedic surgeon at that time noted that the area of the Veteran's knee discomfort was anteriorly, and there was no pain when patella was subluxed medially or laterally, and knees were stable to ligamentous testing with no change in her complaints with McMurray's test on either knee.  The VA examining orthopedic surgeon therefore expressed that he did not feel that the small cysts disclosed on the MRI correlated with the Veteran's knee complaints, particularly given that the articular cartilage on the MRIs appeared normal, especially at the patellofemoral joint.  These findings that the Veteran's reports of right knee pain did not correlate to her diagnostic findings, in combination with the October 2009 findings of X-rays of the bilateral knees showing no bone or joint abnormality and MRI of the knees showing essentially normal patella and femoral joint, are highly probative evidence that the Veteran has not had the right knee disability for which service connection is sought.

The Board acknowledges the Veteran's various complaints of pain in her right thigh, knee, and foot, and her belief that she has a right leg length discrepancy that was aggravated by service.  The Veteran is competent to report matters within her own personal knowledge, such as pain.  See Layno, 6 Vet. App. at 469.  Furthermore, where a disability may be diagnosed by its unique and readily identifiable features, the presence of disability is not necessarily a determination "medical in nature," and may be capable of lay observation.  See Barr, 21 Vet. App. 303.  However, while the Veteran might believe that she has a current medical disability of the right thigh, knee, or foot, or a current right leg length discrepancy, the question of a current disability in this case extends beyond diagnoses with unique and readily identifiable features to a layperson, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address current disability in the present case.

Thus, even assuming that the Veteran's reports of pain in the right thigh, knee, and foot are credible, the evidence lacks a currently diagnosed thigh, knee, or foot disability.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In this case, the weight of the competent and probative evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claims or appeal had, any disability for which service connection is sought.  Therefore, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claims for service connection for right thigh, knee, and foot disabilities, and for a right leg length discrepancy, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right thigh disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right foot disability is denied.

Service connection for a right leg length discrepancy is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


